Citation Nr: 0708973	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  02-01 302	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a higher initial rating for a low back 
disability, evaluated as 20 percent disabling from November 
18, 1997.

2.  Entitlement to service connection for a separately 
compensable chronic pain syndrome as secondary to service-
connected low back disability.

3.  Entitlement to service connection for depression as 
secondary to service-connected low back disability.

4.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at 
Law


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1982 to 
September 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, and from January 2002 and August 2004 
rating decisions by the Cleveland, Ohio RO.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the low back disability rating 
question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has 
characterized the rating issue on appeal as set forth on the 
title page.

(The decision below awards a higher rating for the veteran's 
service-connected low back disability and awards service 
connection for depression as secondary to his low back 
disability.  Because analysis of the veteran's TDIU claim is 
intertwined with any award of compensation that the RO may 
set for depression, the TDIU claim will be remanded for 
further consideration after the agency of original 
jurisdiction (AOJ) has assigned a rating for the newly 
service-connected depression.)  

The Board notes that the veteran's attorney, in written 
argument dated in January 2007, contends that the issue of 
entitlement to service connection for alcoholism is on appeal 
before the Board.  The Board notes, however, that the RO's 
February 2005 rating decision denying service connection for 
alcohol abuse was not appealed.  See 38 C.F.R. §§ 20.201, 
20.302 (2006) (Notice of disagreement (NOD) must be filed 
within one year of date of notice of AOJ determination).  
Absent timely submission of a NOD, the RO's February 2005 
decision is a final decision, and is therefore not before the 
Board.

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The veteran's service-connected low back disability 
likely caused irregularity of joint spaces and pain that 
equated to severe lumbosacral strain or severe limitation of 
motion since the award of service connection; ankylosis has 
not been shown.

2.  The veteran does not have a separately compensable 
chronic pain syndrome that was caused or made worse by his 
service-connected low back disability.  

3.  The veteran's diagnosed depression is due to his service-
connected low back disability.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for low back 
disability have been met since the award of service 
connection.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2006).

2.  The veteran does not have a separately compensable 
chronic pain syndrome secondary to his service-connected low 
back disability.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.310, 4.10, 4.14, 4.40, 4.45 (2006).

3.  The veteran has depression that is secondary to his 
service-connected low back disability.  38 U.S.C.A. §§ 1131, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2004, November 2004, and February 2005.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to each of the specific benefits 
sought, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the veteran, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the veteran's behalf.  The RO specifically 
requested that the veteran submit any evidence or information 
he had pertaining to his claims.  The RO also provided a 
statement of the case (SOC) and four supplemental statements 
of the case (SSOCs) reporting the results of its reviews of 
each issue, and the text of the relevant portions of the VA 
regulations.  The veteran was also apprised of the changes in 
the criteria for evaluating disabilities of the spine.  

Additionally, while the initial VCAA notifications did not 
include the criteria for assigning disability ratings or for 
award of an effective date, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), he was apprised of these in 
correspondence dated in March 2006.  Consequently, a remand 
of the questions now before the Board is not necessary.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA and private medical 
records, and secured examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.

II.  Back

The veteran underwent a VA spine examination in August 1998.  
He complained of pain, weakness, stiffness, fatigability, and 
lack of endurance, and averred that he had daily flare-ups, 
lasting from one to two hours.  He was not using any 
assistive devices such as crutches or braces.  He reported 
that he continued to work as a supervisor in environmental 
work.  On examination, active range of motion testing 
revealed lumbosacral flexion to 60 degrees, extension to 10 
degrees.  Lateral flexion was to 15 degrees to the left, and 
to 25 degrees to the right.  Rotation was to 32 degrees to 
the left and 45 degrees to the right.  Each of these limits 
was defined as the point at which pain began.  There was no 
evidence of neurological abnormalities.  The diagnosis was 
sprain/strain of the lumbar spine, with possible degenerative 
arthritis involving L3 with spondylolisthesis at the L3 
region.  

A VA x-ray examination, also in August 1998, revealed minimal 
osteoarthritis at L3-4, narrowed disc space between L3-4 
compatible with degenerative disc disease, and Grade I 
spondylolisthesis of L3-4 with suspected spondylosis 
involving the third lumbar vertebrae.  A September 1998 CT 
scan revealed L3-L4 central vacuum phenomena.  The disc 
margin bulged diffusely, and there was straightening in the 
normal mid-dorsal concavity.  Prominent facet arthropathy was 
noted symmetrically with subchondral cyst prominent along the 
dorsal aspect of the left facet joints.  The joints were 
narrowed and poorly congruous with marginal spur formation 
evident.  The L4-L5 disc bulged minimally diffusely at the 
normal mid-dorsal concavity being replaced by a subtle 
convexity.  Minor facet arthropathy was seen at this level.  
The radiologist summarized that there were degenerative disc 
changes most significant at the L3-L4 level, and advanced 
facet arthropathy was noted at the L3-L4 level.  

A VA CT of the lumbar spine in June 2001 revealed 
degenerative disc at L3-4 with homogeneous bulging disc 
posteriorly with preservation of the epidural fat plane, 
unchanged as compared to the previous study in September 
1998.  

A neurological consultation conducted in December 2001 
revealed mechanical low back pain without evidence of 
radiculopathy.  An August 2003 neurological consultation 
reported that electromyograph (EMG) studies of both lower 
extremities ordered because lumbar paraspinals that had 
suggested possible chronic right L4-L5 radiculopathy.  
However, the physician reported that there was no evidence of 
lumbosacral plexopathy, and no evidence of peripheral 
neuropathy, myopathy, or motor neuron disease.  

An orthopedic examination conducted in September 2003 
reported that the veteran walked with a bit of a limp 
favoring the right side.  X-ray examination showed moderate 
degenerative disc space narrowing at L3-L4, some spurring off 
of the anterior aspects of the L3 and L4 vertebrae, and a 
grade I spondylolisthesis.  An MRI showed moderate to severe 
disc space narrowing at L3-L4, with severe discogenic end-
plate changes.  There was osteophytic formation at L3-L4 as 
well, with a mild bilateral neuroforaminal narrowing.  There 
was no evidence of disc protrusion or spinal stenosis.  

On examination, the veteran appeared to have some spasm on 
palpation and paraspinal musculature in the lower lumbar 
spine.  Forward flexion was to 80 degrees, extension was to 
10 degrees, side bending was to 20 degrees bilaterally, and 
rotation was to 60 degrees bilaterally.  Sensory examination 
showed some decreased sensation over the lateral and anterior 
aspect of both thighs, down to the knees.  The examiner 
concluded that the veteran had significant L3-L4 degenerative 
changes that the examiner believed was in some way related to 
trauma in service.  The examiner opined that, while the 
veteran's spine disability would make it difficult for the 
veteran to maintain a job as a manual laborer, it did not 
render him totally disabled, and that he would be able to be 
employed in a sedentary job.  The examiner concluded that the 
veteran's spine disability moderately impaired the veteran's 
life.  An addendum dated in February 2004 expanded the 
examiner's earlier assessment, stating that the veteran's L3-
4 degenerative changes rendered the veteran unable to 
continue as a manual laborer, and that, as a result, his 
symptoms would be considered moderate to severe as regards 
heavy physical labor.  The examiner stated, however, that, 
overall, the veteran's impairment was moderate, given that 
the examiner was of the opinion that the veteran's symptoms 
would allow him to do a desk job.  

A September 2005 neurology note noted that the veteran 
reported that his pain was located primarily in the hip on 
the right and down to the right knee, with occasional 
radiation to the top of the foot.  The examiner reported that 
the veteran was able to stand from a seated position without 
using his arms, and that he walked with the aid of a cane, 
and with a limping gait.  He had difficulty walking on heels 
and toes as it aggravated his back and hip pain.  Range of 
motion was reportedly reduced in all directions, but was not 
reported in detail.  There was pain on palpation over the 
lumbosacral spine.  Muscle tone was normal on the lower 
extremities.  There was give away weakness in the ilieopsoas, 
quad, and hamstring bilaterally due to back pain, but was 5/5 
bilaterally in the lower extremities.  There was reduced pin 
sensation on the right L4 distribution.  The examiner 
diagnosed chronic low back pain without objective evidence of 
radiculopathy, and L3-L4 spondylolisthesis.  A November 2005 
treatment note reported the veteran's bowel and bladder were 
functioning within normal limits.

An April 2006 neurosurgery clinic note indicates that the 
veteran reported that his back pain had become progressively 
worse, and limited his ability to walk, sit, stand, and lie 
down for longer than an hour at a time.  The examiner noted 
that the veteran was given a back brace, but that he reported 
only slight improvement in his symptoms.  Strength of the 
lower extremities was 5/5, except for hip and knee extension, 
which were 4/5.  Reflexes were all reported as +2.  

Finally, the report of a July 2006 VA spine examination noted 
that the veteran reported that he endured constant pain in 
the mid-lumbar region since 1996, that he was currently 
unemployed, and was being treated with pain killers and a 
muscle relaxant.  He reported having had one epidural in the 
last year for his low back pain, which helped, but only for a 
few days.  He stated that he was unsteady on his feet, and 
had fallen four to five times in the past year, primarily 
when going up or down stairs or when he was fatigued after a 
long walk.  He also reported that his back condition 
encumbered all aspects of his life.  

On examination, the examiner noted that the veteran walked 
with an antalgic gait.  There was no abnormal symmetry of the 
spine.  There was some guarding to deep palpation on the 
right.  Range of motion exercises revealed forward flexion 
limited by pain at 40 degrees; extension to 10 degrees with 
pain; right and left lateral bending and left and right 
rotation were all limited by pain to 10 degrees.  With 
repetitive motion, the veteran exhibited symptoms of 
increasing pain and fatigue, the major factor being pain.  
After five repetitions, the veteran was only able to flex 
forward to 20 degrees before pain limited any further motion.  
The examiner found no signs, symptoms, or findings for 
radiculopathy.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  Fenderson, supra.  Further, in cases such 
as this one, where the original ratings assigned have been 
appealed, consideration must be given as to whether the 
veteran deserves a higher or lower rating (so-called "staged 
ratings") at any point during the pendency of the claim.  
Id.  Accordingly, the Board will evaluate the veteran's 
disability from November 18, 1997, the original effective 
date of award of service connection and assignment of a 20 
percent disability rating, and also consider whether a staged 
rating is warranted at any time since then.  

During the pendency of the veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine were 
amended twice.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 2002) 
(effective September 23, 2002); and 68 Fed. Reg. 51454-51456 
(Aug. 27, 2003) (effective September 26, 2003).  The veteran 
was notified of these changes in the SSOCs issued to him.

The first of these, effective September 23, 2002, involve 
only changes to the rating of intervertebral disc syndrome 
(IVDS), rating this disability based on the occurrence of 
incapacitating episodes.  The second change, effective 
September 26, 2003, renumbered all of the spine diagnostic 
codes, and provides for the evaluation of all spine 
disabilities under a new General Rating Formula for Diseases 
and Injuries of the Spine.  Under the most recent change, 
IVDS, renumbered as Diagnostic Code 5243, may be rated either 
under the new General Rating Formula, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in a higher 
evaluation.  For purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is defined as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. §  4.71a (2006).

Because both sets of changes became effective during the 
pendency of the claim, the Board must consider both changes, 
as well as the criteria in effect since the 1997 effective 
date of service connection.  However, even if the Board finds 
a revised version more favorable, the reach of the new 
criteria can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000.

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2006).  

Here, the Board finds that the medical evidence of record 
warrants the assignment of a 40 percent rating since the date 
service connection was awarded, without any staged ratings.

Under the old rating criteria, the veteran's lumbosacral 
strain disability has been rated utilizing Diagnostic Code 
5295.  38 C.F.R. § 4.71a (2002).  Under Diagnostic Code 5295, 
a 10 percent evaluation is for application when there is 
characteristic pain on motion.  A 20 percent evaluation is 
for application when there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position.  A 40 percent evaluation, the highest 
rating available under Diagnostic Code 5295, is for 
application when there are severe symptoms, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

Here, the evidence shows that the veteran had irregularity of 
joint spaces in the lumbar spine and also had pain with 
motion.  This was so even when evaluated by VA in 1998.  
Although there was no suggestion of listing of the whole 
spine to the opposite side, no positive Goldthwaite's sign, 
or, until July 2006, no marked limitation of forward bending 
in the standing position, there was limitation of forward 
bending to 60 degrees.  There was no evidence of abnormal 
mobility on forced motion, but there was evidence of loss of 
lateral motion with osteo-arthritic changes, and irregularity 
of joint spaces.  Taking into account all of the veteran's 
symptomatology of the spine, especially the pain, the Board 
finds that a higher, 40 percent, evaluation under the old 
Diagnostic Code 5295 is warranted because his disability more 
closely approximated the criteria for severe lumbosacral 
strain, or severe limitation of motion.  (A 40 percent rating 
is warranted for "severe" limitation of motion of the 
lumbar spine under the old criteria.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).)  

A higher rating is not warranted utilizing other of the old 
diagnostic codes.  Diagnostic Code 5285 is for application 
only when there are residuals of fractured vertebra.  
Diagnostic Code 5286 through 5289 are for application only 
where there is ankylosis of the spine, which is not shown 
here.  Diagnostic Codes 5290 and 5291 are for application 
with limitation of the cervical and dorsal spine, 
respectively, neither of which is at issue here.  While a 
schedular rating may be assigned higher than 40 percent for 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002), the higher (60 percent) rating 
is assignable only with pronounced symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of diseased disc, little 
intermittent relief.  There is no indication in the record 
that the veteran has had any objective sign or symptom of 
radiculopathy.  He has complained of radiating pain, but in 
instances where examiners sought to discover any problem such 
as signs or symptoms compatible with sciatic neuropathy 
(December 2001, September 2005, July 2006), none was found.  
Consequently, a rating higher than 40 percent under the old 
criteria is not warranted.  

As for the criteria for rating intervertebral disc syndrome 
that became effective in September 2002, the schedule 
required a rating for disc syndrome based on total duration 
of incapacitating episodes over the previous 12 months or by 
combining separate evaluations of the chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method resulted in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Nevertheless, as already noted, no radiculopathy was found on 
various examinations.  Additionally, given the award of the 
40 percent rating as set forth above, there is no basis for 
assigning a higher rating under Diagnostic Code 5293 (2003).  
The 40 percent rating accounts for the chronic orthopedic 
manifestations and there was no suggestion in the record that 
the veteran had incapacitating episodes (bed rest prescribed 
by a physician) having a total duration of a least 6 weeks 
during any 12-month period.  Id.  Because there were no 
objective signs or symptoms of any neuropathy, a separate 
rating based on neurological symptoms is not warranted.

As noted, the most recent changes to rating disabilities of 
the spine, effective September 26, 2003, renumbered all of 
the spine diagnostic codes, and provide for the evaluation of 
all spine disabilities under a new General Rating Formula for 
Diseases and Injuries of the Spine.  The new General Formula 
is for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
38 C.F.R. § 4.71a (2006).

Under the General Rating Formula, a 20 percent evaluation is 
for application with forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is for 
application when there is forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is for application when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is for application when there is unfavorable 
ankylosis of the entire spine.  Id.  

The veteran's September 2003 orthopedic examination, 
conducted the day after the new criteria became effective, 
reported forward flexion to 80 degrees, warranting no higher 
rating under the new criteria.  The July 2006 VA examiner 
reported that forward flexion was limited by pain to 40 
degrees, but that, after repetitive motion exercises, the 
veteran exhibited symptoms of increasing pain and fatigue, 
and was only able to flex forward to 20 degrees at which 
point pain limited any further motion.  Given that the new 
criteria call for application of a 40 percent evaluation when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less, the Board finds that the 40 percent rating remains 
appropriate.  

A higher evaluation is not warranted under the new criteria 
because there is no evidence of unfavorable ankylosis of the 
entire thoracolumbar spine, and there is no evidence of 
incapacitating episodes having a total duration of at least 
six weeks during any 12-month period, which would be required 
in order to warrant a higher evaluation utilizing the 
criteria for rating IVDS under either the 2002 or 2003 
criteria.  See discussion above regarding disc syndrome.

As noted above, the effects of pain on use, fatigability, and 
functional loss were taken into account in assessing the 
range of motion of the veteran's lumbar spine.  In this 
regard, the Board notes that the current 40 percent 
evaluation is largely predicated on the functional loss of 
range of motion exhibited by the veteran after taking into 
account endurance, functional loss due to pain, pain on use, 
and fatigability.  See DeLuca, supra.  

In sum, the veteran's low back disability has more closely 
approximated an evaluation of 40 percent under criteria in 
effect in 1997 and thereafter.

III.  Separately compensable chronic pain syndrome

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Further, disability which is 
proximately due to or the result of a service-connected 
disease or injury is considered service connected, and when 
thus established, this secondary condition is considered a 
part of the original condition.  38 C.F.R. § 3.310(a).

The veteran contends that, in addition to his disability 
award for low back disability, he should be separately 
service connected and compensated for the chronic pain he 
experiences as a result of his service-connected back 
disability.  Nevertheless, a VA regulation states that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 says, in toto:

The evaluation of the same disability under various 
diagnoses is to be avoided.  Disability from 
injuries to the muscles, nerves, and joints of an 
extremity may overlap to a great extent, so that 
special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, 
tachycardia, nervousness, fatigability, etc., may 
result from many causes; some may be service-
connected, others, not.  Both the use of 
manifestations not resulting from service-connected 
disease or injury in evaluation, and the evaluation 
of the same manifestation under different diagnoses 
are to be avoided.  

38 C.F.R. § 4.14.  

Here, as noted in the preceding section, the newly awarded 40 
percent evaluation for the veteran's low back pain disability 
is predicated on pain on use and functional loss (limited 
range of motion) due to pain and fatigue.  Thus, to award a 
separate compensable evaluation for chronic pain associated 
with the veteran's service-connected low back pain would 
constitute pyramiding, and is thus not warranted.  

The veteran, through counsel, argues that DeLuca, supra, 
directly overruled the specific argument that awarding a 
separate evaluation for pain would constitute pyramiding.  
Counsel misinterprets DeLuca.  In DeLuca, the Court held that 
a diagnostic code based on limitation of motion "does not 
subsume 38 C.F.R. § 4.40 and that 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use including during 
flare-ups."  DeLuca, 8 Vet. App. at 206 (emphasis added).  
The Court in DeLuca remanded for the Board to obtain a new 
examination for the specific purpose of identifying any 
limitation of functional ability during flare-ups or when the 
joint was used repeatedly over a period of time in accordance 
with § 4.40, and to identify whether the joint in question 
exhibited weakened movement, excess fatigability, or 
incoordination in accordance with § 4.45.  Thus, DeLuca 
plainly speaks to the application of §§ 4.40 and 4.45 in 
determining the degree of disability under a specific 
diagnostic code that rated disability based on limitation of 
motion, not to a separately compensable rating.  

Here, as already noted, the VA examiner in July 2006 took 
these into account by testing repetitive movement, and found 
that the veteran exhibited symptoms of increasing pain and 
fatigue, the major factor being pain, and, after five 
repetitions, that the veteran was only able to flex forward 
to 20 degrees before pain limited any further motion.  
Moreover, the Board here has taken these DeLuca findings into 
account in awarding the 40 percent evaluation.  See 
discussion above.

In sum, the Board finds that award of a separate compensable 
rating for chronic pain syndrome is not warranted because the 
veteran's chronic pain associated with his service-connected 
low back disability has already been taken into account in 
accordance with 38 C.F.R. §§ 4.40 and 4.45, and the Court's 
findings in DeLuca.  The award of service connection for a 
separate disability is not warranted.

IV.  Depression

The veteran has been diagnosed with depression, and contends 
that his depression is secondary to his service-connected low 
back disability.  

The report of a May 2004 VA mental disorders examination 
reviewed the veteran's relevant medical history, and noted 
that the veteran averred that the pain he experiences as a 
result of his service-connected back injury impacts most 
parts of his life.  On examination, the examiner noted that 
the veteran came to the interview on time and independently.  
He was reportedly alert and fully oriented, and walked with a 
limp.  Speech was clear and fluent; thought was sequential, 
adequately elaborated, and relevant to the topic at hand, 
with no psychotic features.  Mood was primarily irritable and 
angry, but also sad; affect was restricted, insight seemed 
poor, and judgment was fair.  He denied plan or intention to 
hurt himself, and there was no evidence of thoughts of 
hurting others at that time.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnoses were:  depressive disorder not 
otherwise specified, alcohol abuse, and pain disorder 
secondary to psychological factors and general medical 
condition.  Axis II (personality disorders and mental 
retardation) diagnosis was deferred.  The Axis III (general 
medical conditions) diagnosis merely referred the reader to 
the medical record.  In Axis IV (psychosocial and 
environmental problems) the examiner noted chronic pain, 
unemployment, and financial stress.  The Axis V (global 
assessment of functioning (GAF) score) report was 50, 
denoting serious symptoms.  The examiner noted that the 
veteran was clinically depressed and that this depression was 
at least as likely as not related to his chronic pain, his 
service-connected back condition, and the disruption it has 
caused in his life.

As noted, disability that is proximately due to or the result 
of a service-connected disease or injury is considered 
service connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  Here, the May 2004 VA examiner diagnosed 
depressive disorder, and opined that the depressive disorder 
was at least as likely as not related to his chronic pain, 
his service-connected back condition, and the disruption it 
has caused in his life.  The requirements of 38 C.F.R. 
§ 3.310(a) thus are met, and service connection for 
depression as due to the veteran's service-connected low back 
disability is granted.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  In this case, the Board 
has found that the depression was caused by, rather than 
aggravated by, service-connected disability, so this change 
does not apply.  


ORDER

Entitlement to a 40 percent rating for low back disability is 
granted, effective from November 18, 1997.

Entitlement to service connection for a separately 
compensable chronic pain syndrome as secondary to service-
connected low back disability is denied.

Entitlement to service connection for depression as secondary 
to service-connected low back disability is granted.


REMAND

As noted in the introduction, because analysis of a TDIU 
claim will in part turn on the disability ratings assigned 
for the veteran's service-connected disabilities, and because 
the veteran has been awarded both a higher rating for low 
back disability and service connection for depression, a 
remand of the veteran's TDIU claim is necessary in order that 
the originating agency may adjudicate the TDIU claim anew.  
This is required after the originating agency assigns a 
rating for the service-connected depression.  38 C.F.R. 
§ 4.16 (2006).  

Accordingly, the veteran's case is REMANDED for the following 
actions:

1.  After undertaking any other 
development deemed appropriate, 
implement the award of a higher 
initial evaluation for the veteran's 
service-connected low back 
disability and evaluate the now 
service-connected depression.  After 
assigning a rating for depression, 
readjudicate the veteran's TDIU 
claim.

2.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


